Filed 6/30/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 119







Robert Duane Beeter, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160041







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Laura C. Ringsak, 103 South Third St., Ste. 6, Bismarck, N.D. 58501, for petitioner and appellant; submitted on brief.



Marie A. Miller, Ward County Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for respondent and appellee; submitted on brief.

Beeter v. State

No. 20160041



Per Curiam.

[¶1]	Robert Beeter appeals a district court order denying his application for post-

conviction relief.  Beeter argues the district court erred in denying his application because his trial counsel’s representation was ineffective.  Specifically, he alleges his trial counsel did not provide him with discovery, did not pursue pretrial investigation, and did not adequately advise him so that he could make an informed and intelligent decision before entering a plea.  We summarily affirm under 
N.D.R.App.P. 35.1(a)(2)
.

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner